Citation Nr: 0908809	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss beginning May 16, 2006. 

2. Entitlement to a compensable evaluation for bilateral 
hearing loss prior to May 16, 2006.

3. Entitlement to an evaluation in excess of 10 percent for 
lymphedema of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

A hearing was scheduled before the Board at the RO in October 
2007.  The Veteran failed, without apparent cause, to appear 
for a scheduled hearing.  Therefore, his request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2008).

In the June 2006 rating decision, the RO granted an increased 
rating for bilateral hearing loss with an evaluation of 50 
percent, effective May 16, 2006.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn his appeal 
as to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status for 
review.       


FINDINGS OF FACT

1.	On May 16, 2006, the Veteran's hearing loss disability was 
manifested by level IX hearing acuity in the right ear and 
by level VII hearing acuity in the left ear.

2.	With resolution of the benefit of the doubt in the 
Veteran's favor, the evidence of record includes findings 
tantamount to bilateral hearing loss at a level that 
warrants a 50 percent disability rating beginning on 
October 18, 2004.

3.	With resolution of the benefit of the doubt in the 
Veteran's favor, the objective medical evidence includes 
findings tantamount to persistent edema of the left lower 
leg.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for bilateral hearing loss beginning May 16, 2006, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).

2. The criteria for an increased evaluation of 50 percent for 
bilateral hearing loss beginning October 18, 2004, have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

3. The criteria for an increased rating of 20 percent for 
service-connected lymphedema of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7121 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2004 and March 2006 
that fully addressed all notice elements.  In the November 
2004 letter, the Veteran was advised that VA used a Schedule 
for Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, such is not prejudicial, 
as application of the Schedule to hearing loss cases is 
accomplished by a mechanical application of the regulatory 
provisions.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(observing in the context of the evaluation of service-
connected hearing loss that the specified clinical test 
results as set forth in the applicable diagnostic criteria 
mandate a mechanical application of the test data to the 
Schedule).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant 
medical records. The Veteran was afforded a VA examination in 
May 2006, which accounted for the Veteran's medical history. 
38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-40 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Increased Compensation for Bilateral Hearing Loss after May 
16, 2006

The RO granted service connection for bilateral hearing loss 
in a June 1974 rating decision and assigned the Veteran an 
initial noncompensable evaluation.  The Veteran filed for an 
increased disability rating in October 2004.  An April 2005 
rating decision denied his request based on his failure to 
report for a scheduled VA examination.  The Veteran timely 
appealed and a new examination was scheduled for May 2006. 


 In June 2006, the RO issued a new decision and assigned the 
Veteran an increased rating of 50 percent.  Applicable law 
provides that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded.  AB, 6 
Vet. App. at 38.  The Veteran has not withdrawn his appeal as 
to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status for 
review. Because the preponderance of the evidence is against 
the claim, in particular with due application of the 
Schedule, the appeal will be denied. 

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann, 3 Vet. App. at 345. 
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal hearing 
acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

0- 
41
42- 
49
50- 
57
58- 
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100%
I
I
I
II
II
II
III
III
IV
84-90%
II
II
II
III
III
III
IV
IV
IV
76-82%
III
III
IV
IV
IV
V
V
V
V
68-74%
IV
IV
V
V
VI
VI
VII
VII
VII
60-66%
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58%
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50%
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42%
VII
I
VIII
VIII
IX
IX
IX
X
X
X
0-34%
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing. The 
percentage evaluation is located at the point where the rows 
and column intersect. 38 C.F.R. § 4.85(e).


Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)
XI
100
*










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of the 
VA examination report.  The Veteran underwent a Non-Hearing 
Conservation Audiogram in October 2004.  The results of that 
exam, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
30
75
90
90
Left ear
35
70
85
100

However, the RO was unable to issue a rating decision based 
on the results of this exam because the exam was neither 
certified, nor did it contain analyze the Veteran's 
percentage of speech discrimination as required by 38 C.F.R. 
§ 4.85.  






The Veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in May 2006. The 
results of that exam, in puretone thresholds, in decibels, 
are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
40
70
85
95
Left ear
45
75
90
100

The average puretone thresholds are 72.5 decibels in the 
right ear and 77.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 40 percent 
in the right ear and of 60 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of IX in the right ear and VII in the 
left ear.  Under 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral. Thereafter, 
that numeral will be elevated to the next higher numeral. 38 
C.F.R. § 4.86(b).  Since the Veteran's puretone threshold is 
75 decibels at 2000 Hertz in his left ear but 45 at 1000 
Hertz, the numeric designation for that ear remains at VII.
 
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
IX in the right ear and VII of the left ear requires the 
assignment of a 50 percent evaluation under Diagnostic Code 
6100.

While the Veteran contends that the service-connected hearing 
disorder is of greater severity than evaluated, mechanical 
application of the schedular provisions results in the 
currently-assigned evaluation. and there is no basis to find 
his 2006 examination to be stale.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Accordingly, an evaluation 
greater than 50 percent is denied.




Entitlement to a compensable rating for bilateral hearing 
loss, 
prior to May 16, 2006

Regarding an increased evaluation prior to May 16, 2006, the 
Board has considered all evidence of record and has 
determined that because the weight of the evidence between 
that favoring the claim and that against the claim is in 
approximate balance, the Veteran's claim is granted.  The 
Veteran's hearing loss warrants a 50 percent disability 
rating, effective October 18, 2004, the date of his claim. 38 
U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The Veteran was initially notified that his claim would be 
developed by the conduct of a VA audiological examination in 
November 2004.  In December 2004, he left his home state of 
North Carolina to spend the winter in Arizona.  While in 
Arizona, he received notice that he was to report for a VA 
hearing examination in North Carolina in January 2005.  The 
Veteran advised the RO that he was out of state and the RO 
indicated that his examination would be rescheduled for April 
2005, upon his return to North Carolina. The RO issued the 
rating decision in April 2005, prior to the Veteran 
undergoing a VA exam.  The Veteran timely filed a notice of 
disagreement.

While the Veteran's October 2004 examination is insufficient 
on its own for a rating under the Schedule, it is evidence 
that must be considered by the Board.  See generally Van 
Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993) (The Board must consider all relevant 
evidence of record, including that of treating physicians). 

When the weight of the evidence between that favoring the 
claim and that against the claim is in approximate balance, 
the law mandates that the benefit of the doubt be granted in 
the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.3 (2008).   
Given the similarity of clinical test results, the evidence 
suggests that had the Veteran timely undergone a VA 
audiological examination, the examination results would have 
been in the same range as the October 2004 and May 2006 exams 
and he would have been granted the 50 percent disability 
rating effective the date of his claim. Such a granting of 
the benefit of the doubt is also appropriate, as the Veteran 
clearly notified VA of his unavailability for the earlier 
testing, at his home of record. 

By extending the benefit of the doubt to the Veteran, a 50 
percent rating is warranted from the date of his claim, 
October 18, 2004.  38 U.S.C.A. § 5107(b) (West 2002). 
Accordingly, the Veteran is granted a 50 percent disability 
rating for bilateral hearing loss, effective October 18, 
2004.


Entitlement to an Increased Rating for Lymphedema of the Left 
Leg

The RO granted the Veteran service connection for lymphedema 
of the left leg in an April 1999 rating decision and assigned 
a 10 percent disability evaluation. The Veteran did not 
appeal the initially assigned disability rating.

The Veteran filed for an increased disability rating in 
October 2004.  An April 2005 rating decision denied his 
request based on his failure to report for a scheduled VA 
examination.  The Veteran timely appealed and a new 
examination was scheduled for May 2006.  In June 2006, the RO 
issued a new decision, in which it continued to deny an 
increased rating.  The Veteran contends the rating evaluation 
does not accurately reflect the severity of his disability.  
Because the weight of the evidence between that favoring the 
claim and that against the claim is in approximate balance, 
the Veteran's claim is granted. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's lymphedema of the left leg is rated pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7121.  Under Diagnostic 
Code 7121, an evaluation of 10 percent is assigned for 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent disability rating is assigned for post-phlebetic 
syndrome manifested by persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
disability rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive board-like edema with 
constant pain at rest.  

In May 2006, the Veteran underwent a VA examination.  It was 
noted that he has had lymphatic disease of the left leg for 
nine years.  His symptoms include intermittent swelling of 
the left leg with tingling on a daily basis.  The symptoms 
occur constantly.  The Veteran treats the symptoms with a 
surgical stocking.  Additionally, the Veteran had a left-
sided lower extremity lymph node removed during prostate 
surgery.   Upon examination, the examiner found lymphedema of 
the left lower extremity.  His edema was non-pitting and 1+ 
on the left.  The examiner found no change from the VA 
established diagnosis of lymphedema of the left leg 
associated with his status post-prostate cancer.  

In his March 2005 statement, the Veteran stated that the 
swelling in his leg occurs on a daily basis and that he has 
to wear a surgical stocking to keep the swelling to a 
minimum.  In August 2005, he stated that he has constant 
swelling.  

Lay testimony is competent to establish the presence of 
observable symptomatology.  Falzone v. Brown, 8 Vet. App. 
398, 405 (1995)(lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)(lay person may provide eyewitness 
account of medical symptoms).  Accordingly, the Board finds 
the Veteran competent to present evidence of persistent 
swelling.  

Although the VA examination reports intermittent swelling, 
the same report also indicates that the swelling occurs daily 
and that he experiences the symptoms of this disorder on a 
constant basis.  Taken together with the Veteran's statements 
that his swelling occurs on a daily and constant basis, the 
Board finds that the evidence between favoring and denying an 
increased rating to 20 percent is in approximate balance.  

As noted above, when the weight of the evidence between that 
favoring the claim and that against the claim is in 
approximate balance, the law mandates that the benefit of the 
doubt be granted in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2008).   
I
Accordingly, by extending the benefit of the doubt to the 
Veteran, an increased rating of 20 percent rating is 
granted.  


	(CONTINUED ON NEXT PAGE)













ORDER

A rating of 50 percent for bilateral hearing loss is granted, 
effective October 18, 2004. 

A rating in excess of 50 percent for bilateral hearing loss 
is denied, for the period beginning May 16, 2006.

An rating of 20 percent for lymphedema of the left leg is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


